 In the Matter Of PUBLIC SERVICE ELECTRIC & GAS COMPANYandUTILITYDISTRIBUTION CO-WORKERS ASSOCIATION, TELEPHONE OPERATORS Di-VISION, UTILITY Co-WORKERS AFFILIATECase No. 2-R-4873.-Decided November 4, 1944Mr. Joseph V. Suter,of Newark, N. J., for the Company.Mr. Leon Dreskin,of Newark, N. J., for the Union.Mr. A. Sumner Lawrence,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon a petition duly filed by Utility Distribution Co-WorkersAssociation, Telephone Operators Division, Utility Co-Workers Af-filiate, herein called the Union, alleging that a question affecting com-merce had arisen concerning the employees of Public Service Elec-tric & Gas Company, herein called the Company, the National LaborRelations Board provided for an appropriate hearing upon due no-tice before Richard J. Hickey, Trial Examiner. Said hearing washeld at New York City on October 2, 1944. The Company and theUnion appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses and to introduceevidence bearing on the'issues.The Trial Examiner's rulings madeat the hearing are free from prejudicial error and are hereby affirmed.All parties were afforded an opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTs1.THE BUSINESS OF THE COMPANYPublic Service Electric & Gas Company, a New Jersey corpora-tion with its principal office and place of business in Newark, NewJersey, is engaged principally in the generation, transmission, sale,and distribution of gas and electricity throughout the State of NewIIncorrectly described in the petition and other formal payers as "Public Service Elec-tric & Gas Co. of New Jersey" and corrected by motion at the hearing.59 N. L. R. B., No. 16.51 -52DECISIONS OF NATIONAL LABOR RELATIONS BOARDJersey.During the period from-August 1, 1943, to July 31, 1944,the Company purchased and used in its business within the State ofNew Jersey, raw materials valued in excess of $8,000,000, of whichapproximately 90 percent was obtained from points outside the Stateof New Jersey.During the salve period the Company furnishedto various interstate facilities approximately 200,000,000 kilowatthours of electrical energy.The Company's total operating revenuesfrom all sources, including its sales of electricity to concerns whoseproducts move in interstate commerce, exceeded $100,000,000 for theperiod beginning August 1, 1943, and ending July 31, 1944.We find that the Company is engaged in commerce within themeaning of the National Labor Relations Act.If.THE ORGANIZATION INVOLVEDUtility Distribution Co-Workers Association, Telephone OperatorsDivision, affiliated with Utility Co-Workers Association, is a labororganization admitting to membership employees of the Company.'Ili. 11IE ALLEGED APPROPRIATE UNITThe Union contends that the telephone operators in 4, of 26 tele-phone exchanges, comprising the Company's telephone department,'excluding the chief operator and other supervisory employees, con-stitute an appropriate unit.The Company, on the other hand, con-tends that the unit should be coextensive with the telephone departmentwhich covers telephone exchanges of the Company throughout theState of New Jersey.The record discloses that the telephone operators, wherever locatedin the telephone department, perform similar duties, and enjoy sub-stantially the same wages and working conditions; that while the tele-phone operators in the four exchanges herein concerned are in somerespects treated by the Company as a group,3 they do not actually con-stitute a subdivision of the telephone'department4 or fall within thetype of unit recogiaized as most clearly appropriate for telephone em-ployees.5In addition thereto, it appears that although organization2The telephone department comprises 163 non-supervi.ory telephone employees,of which27 are within the 4 exchanges claimed as the basis of the appropriate unit3The four exchanges,which are located in adjacent coin munities within the county ofBergen,are under the same immediate supervision due to geographical and other consid-erationsaThe claim of the Union that the four exchanges comprise the 'Bergen Division,",of thetelephone department is not supported b5 any formal designation to this effect in thecompany organization.5In a recent case involving the question of the ielative merits of telephone units basedupon individual exchanges as compared with a telephone unit company-wide in extent, theBoard stated that"attempts at bargaining in the telephonecommunicationsindustrywhich fail ultimately to contemplate organization in company-wide units,are not practical "See-Matterof Sonthe''nBell Telephone and Telegraph Company,55 N. L R B. 1058. PUBLIC SERVICE ELECTRIC& GAS COMPANY53among the Company's telephone employees has been limited by theUnion to the exchanges claimed as the basis of the appropriate unit,such organization has been achieved without apparent difficulty withina relatively short period of time; 6 there is no indication that organi-zation of the employees in the other exchanges would not suceed or,progress similarly, if attempted.?In view of the functional interrelationship, the similarity of dutiesand working conditions, and particularly the inchoate state of organi-zation,8 we find that the unit proposed by the Union is inappropriate.We shall, therefore, dismiss the petition herein.IV.THE ALLEGED QUESTION CONCERNING REPRESENTATIONSince the bargaining unit sought to be established by the petitionis not appropriate as found in Section III, above, we find that no ques-tion has arisen concerning representatives of employees of the Com-pany within the meaning of Section 9 (c) of the National LaborRelations Act.ORDERIT IS HEREBY ORDERED that the petition for investigation and certifi-cation of representatives of employees of Public Service Electric &Gas Company, Newark, New Jersey, filed herein by Utility Distribu-tion Co-Workers Association, Telephone Operators Division, UtilityCo-WTorkers Affiliate, be, and it hereby is, dismissed.MR. JOHN M. HOUSTON took no part in the consideration of the aboveDecision and Order.GAn examination of the dates on the Union's autlioiization cards as set forth in thestatement of the Field Examiner, reveals that during the 2 months immediatelyprecedingthe filing of the present petition, the Union obtained authorizations for more than 50 per-cent of the employees in the four exchanges clauued as the basis of the appropriate unit7The evidence discloses that during the period of organization of employees in the fourexchanges, the Union refrained from attempting to organize and declined to accept appli-cations for membership from employees in the other telephone exchanges pending the com-pletion of the organizing campaign in the four exchanges herein concerned.8SeeHatter of Newnan Cotton Mills,57 N. L R B 917.